



COURT OF APPEAL FOR ONTARIO

CITATION:
Salama v. Salama, 2013
    ONCA 152

DATE: 20130314

DOCKET: C56242

Sharpe, Epstein and Pepall JJ.A.

BETWEEN

Maher Salama

Respondent

and

Nadia Salama

Appellant

Nadia Salama, in person

Katherine Iima
Heard: March 12, 2013
On appeal from the judgment of Justice Craig Perkins of
    the Superior Court of Justice, dated October 11, 2012.
APPEAL BOOK ENDORSEMENT
[1]

The appellant appeals the order of Perkins J. dismissing her motion to
    set aside the default judgment of Speigel J. We see no error in the reasons of
    Perkins J. He identified and applied the correct legal test. He found that the
    appellant had failed to explain her failure to respond to the proceedings and
    her delay in moving to set aside the default judgment.
[2]

Moreover, to her benefit, he ordered that she be permitted to pursue the
    issue of support as a motion to change. That matter is currently before the
    Superior Court. We see no basis upon which this court could interfere with
    Perkins J.s order.
[3]

Accordingly, the appeal is dismissed. Costs to the respondent fixed at
    $7,500 inclusive of disbursement and applicable taxes.